DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/631,460 filed January 16, 2020. Claims 1-20 are currently pending and have been considered below.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sung (Pre-Grant Publication 2020/0104562).
Regarding claim 1, Sung disclose a display device comprising:
at least one first display region (Fig. 1, SA); and
a second display region (DA) located outside the at least one first display region;
wherein the at least one first display region comprises a substrate (Fig. 6, SUB1) disposed in the at least one first display region and a light-shielding layer (PHL) disposed on the substrate; and
the light-shielding layer comprises at least one first opening (PIH) located in a non-pixel region between neighboring pixels (Paragraph [0095] & Fig. 5b) and external light enters the display screen through the at least one first opening (Fig. 6).

Regarding claim 10, Sung further discloses:
a material of the light-shielding layer is one of a black photoresist or a black metal (Paragraph [0089]).

Regarding claim 12, Sung disclose a display device comprising:
a display screen (Fig. 6, WIN);
a housing (PSL); and
a camera module (PHS) disposed between the display screen and the housing;
wherein the display screen comprises at least one first display region (SA) and a second display region (DA) located outside the at least one first display region;
the at least one first display region comprises a substrate (SUB1) disposed in the at least one first display region and a light-shielding layer (PHL)disposed on the  substrate; and
the light-shielding layer comprises at least one first opening (PIH) located in a non-pixel region between neighboring pixels (Paragraph [0095] & Fig. 

Regarding claim 13, Sung further discloses:
the camera module comprises at least one light receiving unit;
each of the at least one light receiving unit corresponds to each of the at least one first opening (Paragraph [0095]); and the external light enters the at least one first display region through the at least one first opening (Fig. 6).

Regarding claim 14, Sung further discloses:
an orthographic projection of the at least one light receiving unit on the display screen is located in the at least one first display region (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (Pre-Grant Publication 2020/0104562) in view of Kanda (Pre-Grant Publication 2012/0256089).
Regarding claim 2-4 & 16-17, Sung discloses all of the limitations of claim 1 (addressed above). Sung does not disclose the light shielding layer comprises at least one second opening corresponding to at least one of the pixels and light emitted by the at least one pixel enters an external side through the second opening. However Kanda discloses a sensing device comprising:
A light receiving element (Fig. 18, D), a light emitting unit/pixel (20) including light emitting layer (26) and a light blocking layer (BM) having first openings allowing light (RL) towards the light receiving element and second openings allowing light (IL) to be emitted from the light emitting unit.
The shape of the openings in the light blocking layer can be a circle (Paragraph [0140]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the second openings in the light shielding layer corresponding to the pixel because it will allow the light emitted from the light emitting unit to pass through the light shielding layer and prevent the light (RL) from re-entering the light emitting layer. Further by combining the light shielding layer of Kanda having first and second openings to the display device of Sung, the combination will form a first opening over the light receiving element (PHS) located between three neighboring second openings located over pixels (PXL). 

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (Pre-Grant Publication 2020/0104562) in view of Jeon (Pre-Grant Publication 2017/0242292).
Regarding claim 9, Sung discloses all of the limitations of claim 1 (addressed above). Sung does not disclose a color film on the substrate and the light shielding layer is disposed on the color film. However Jeon discloses a display device comprising:
A plurality of color film layers (Fig. 1, 140 & 150) and a light shielding layer/black matrix layer (120) disposed on the color film layer.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the color film layer on the substrate because the color film layer will convert light to desired emission color and the light shielding layer disposed on the color film layer will avoid color mixing among the pixels (Paragraphs [0044, 0045, & 0053]).

Allowable Subject Matter
Claims 5-8, 11, 15, & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is considered allowable because none of the prior art either alone or in combination discloses a pixel density of the at least one first display region is less than a pixel density of the second display region. Claims 6-8 are also allowed based on their dependency from claim 5.

Claim 15 is considered allowable because none of the prior art either alone or in combination discloses the camera module further comprises a shutter disposed on the at least one light receiving unit; a surface of the shutter near the display screen is made of a reflective material; and the shutter opens, and the camera module receives the external light entering through the at least one first display region when the camera module receives a capture signal from the display device.
Claim 18 is considered allowable because none of the prior art either alone or in combination discloses a pixel density of the at least one first display region is less than a pixel density of the second display region. Claims 19-20 are also allowed based on their dependency from claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818